Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				          DETAILED ACTION
	Claims 1 and 2 are objected since the recited “the ring carbon atoms” in line 4 of claims 1 and 2 for a definition of Z should be “a ring carbon atoms”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 2, 4-7, 9-11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of the indefinite “a bond” recited for R3, R4, R5, R6, R10, R11 and R12” of amended claims 1 and 2 is maintained.
Applicant assert that the definitions for the above R groups recite an alternative language of “or” and thus the “bond” is not required in any instances.  Then, it is unclear why the un-needed “a bond” is recited
 Applicant further asserts that each of these positions R may not be a bond, but rather must be one of an alkylene group or a bond or hydrogen or an organic radical and that a person of skill in the art would recognize where the positions R cannot be a bond.	Such assertions are contradictory by itself.
The known simpleest bond would be a bond to a hydrogen which is already recited as one of choices.  Thus, deletion of the “a bond” is suggested.
Applicant failed to address the following rejection.  The recited “alkylene group having 1 to 6 carbon atoms” for various R groups of claims 1 and 2 is confusing since for example, CH2 as R1 for the formula III would yield a carbon atom of the CH2 having tri-valency, not required four valency for the carbon atom.  Dependent claims 4 and 13 would have the same issue.  Note that claim 5 recites alkyl radicals for Rs which would yield a correct four valency for the carbon atom.  
The recited “--- C different from A1 and A2” of claim 9 is confusing since compositions A2 is deleted by amendment.
The recited “a two-component coating composition as claimed in claim 9” of claim 10 is confusing since “a two-component coating composition” is deleted from claim 9 by amendment
Claims 4 and 5 are dependent on cancelled claim 3.
Claims 13 and 14 are dependent on cancelled claim 12.
Other claims depend from the indefinite claims 1 and 2 would be also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-7, 9-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wicks et al. (US 5,243,012) in view of Kohler et al. (US 7,253,252), and further in view of Fisch et al. (US 3,072,607) or DE1113565 (Sep. 7, 1961).
Wicks et al. teach polyaspartic esters obtained from reaction of maleic or fumaric esters and n-valent amine and a coating composition thereof further comprising a polyisocyanate component in abstract and at col. 4, line 46 to col. 5, line 58. Wicks et al. teach that X of the formula (I) comprises aliphatic, araliphatic or cycloaliphatic polyamine at col. 4, lines 59-64. Wicks et al. teach employing at least one polyaspartic esters in abstract and thus the recited mixture of claim 7 would have been an obvious modification to one skilled in the art.
The instant invention further recites that X of a formula (I) comprises a residue of cyclic ethers over Wicks et al.
Kohler et al. teach polyaspartic esters and teach and equate n-valent amine having aliphatic, araliphatic or cycloaliphatic radical having 1 to 20 carbon atoms and optionally containing ether bridges at col. 2, lines 8-61 for a general formula (1) (see lines 28-30). The n-valent amine having cycloaliphatic radical having 1 to 20 carbon atoms containing ether bridges would fall within scope of the recited cyclic ethers.
The cycloaliphatic radical having 1 to 20 carbon atoms containing ether bridges of Kohler et al. would encompass the formulae III and IV which are well-known in the art.
Fisch et al. teach the cycloaliphatic radical containing ether bridges at col. 3, lines 12-70 such as furane [sic] (col. 3, line 35) and two component (2K) coating compositions at col. 2, lines 3-6. Further, the Formula I taught at col. 3 would make the instant formula IV obvious when n is 1 yielding absence of R4 unit.
DE also teaches the cycloaliphatic radical containing ether bridges at col. 1.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the are well-known cyclic ethers taught by Fisch et al. or DE in Kohler et al. as X of the general formula (I) and further to utilize the modified general formula (I) of Kohler et al. in Wicks et al, in lieu of a formula (I) since Wicks et al. teach polyaspartic esters obtained from reaction of maleic or fumaric esters and n-valent amine and thus utilization of the modified general formula (I) having the functionally equivalent n-valent amine would have been considered a routine in the art absent showing otherwise

			RESPONSE TO ARGUMENTS
The crux of applicant’s arguments would be that Fisch et al. and DE teach monovalent cyclic ethers as opposed the instant divalent (or greater valent) radical.
But, Kohler et al. teach the instant divalent (or greater valent) radical for the general formula (I) since “n” includes 2 or 3 and cycloaliphatic radical having 1 to 20 carbon atoms and optionally containing ether bridges which would yield cyclic ethers.
Thus, the asserted divalent (or greater valent) radical would have been obvious as discussed above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/July 30, 2022                                                    /TAE H YOON/                                                                                  Primary Examiner, Art Unit 1762